DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 11/05/2020 have been fully considered.
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) and arguments have overcome all the claim rejection(s). Applicant’s argument that there are no statements in the record/specification that that the light source and dispenser are “essential” to the invention is found persuasive; thus, the argued 112b rejection is withdrawn. Since the argued/non-essential elements are not claimed, are not essential, and are not inherent of imprint apparatuses, the claims have been examined below as if they are not required by the claims. 
With respect to the claim rejection(s) under 35 U.S.C. § 103 of amended claim 1, applicant’s arguments that the prior art of record does not teach/suggest the limitations “then the driving mechanism performs alignment between the shot region and the mold, and then the actuator drives the shutter plate such that the whole of the imprint material is irradiated with light that has passed through the second passing portion” is not found persuasive because:
The argued recitations set forth the intended use of the claimed apparatus, which does not add patentable weight to the structural limitations of the apparatus. Since the prior art of record teaches all the structural limitations of amended claim 1, the recited manner of operating the apparatus is not sufficient to differentiate the claimed apparatus from the prior art of record (See MPEP 2114 II and 2115);
Since the apparatus of the prior art of record and the claimed apparatus are patentably indistinct in terms of structure, the apparatus of the prior art of record is expected to be capable of performing the argued recitations/functions (MPEP 2112.01 I and 2114 I-II);
Applicant’s argument that Mikami does not and cannot teach/suggest the order of the argued operations because “it is difficult to perform alignment of the substrate and template after the step shown in Fig. 5-4 because the organic material C on the entire region of the pattern forming region Spa is cured by the ultraviolet light in the step shown in Fig. 5-4” is not found persuasive. Examiner respectfully submits that it is not impossible to perform alignment of the substrate and mold after/during a curing operation, especially if the alignment is minimal in the micron/nano scale and/or if the material is not fully cured. In this case, the organic material C in the entire region of the pattern forming region Spa in Fig. 5-4 is partially cured and fully cured until Fig. 5-6; thus, the organic material C is not fully “cured” as applicant seems to allege. Examiner also respectfully submits that Mikami does not teach/suggest that the driving mechanism cannot or should not be used to move the mold/substrate to align the mold and the shot region between/during the taught irradiation curing operations as applicant seems to allege;
Since Mikami teaches to operate/control the actuator that drives the shutter plate to provide the desired/taught curing operations/functions and the driving mechanism that moves the substrate and/or the mold so that the shot region and the mold are parallel to each other (i.e. aligned) independently from each other via a controller, the apparatus of Mikami is capable of performing the argued recitations/functions (MPEP 2112.01 I, 2114 I-II, and 2115); and
Since Mikami teaches to operate/control the actuator that drives the shutter plate to provide the desired/taught curing operations/functions and the driving mechanism that moves the substrate and/or the mold so that the shot region and the mold are parallel to each other (i.e. aligned) independently from each other via a controller while Tamura explicitly teaches to configure/operate imprinting apparatuses such that they perform the argued recitations/functions in the order as instantly claimed, the applied prior of record obviates the argued recitations/functions.
For all the reasons set forth above, the 103 rejections are maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly added claim 18 recites the limitation “the driving mechanism performs the alignment between the shot region and the mold while the imprint material on the shot region is irradiated with light” which is indefinite. Since claim 1 requires/recites “the actuator drives the shutter plate such that a part out of a whole of the imprint material on the shot region is irradiated with light that has passed through the first passing portion, then the driving mechanism performs alignment between the shot region and the mold, and then the actuator drives the shutter plate such that the whole of the imprint material is irradiated with light that has passed through the second passing portion”, the limitation of claim 18 contradicts the order of operations set forth in claim 1. Furthermore, since claim 1 recites two different light irradiations of the imprint material on the shot region, it is unclear if the alignment is performed during the first, the second, or both light irradiations of the imprint material on the shot region. Thus, the scope of claim is unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikami (US 2009/0224436), alone or further in view of Aoya (US 2014/0117587), George (US 2073798), and Tamura (JP 2016058735A – of record with English machine translation). All of record. 
Regarding claim 1, Mikami teaches an imprint apparatus (1) capable of curing an imprint material (material C) on a shot region (shot region SA) of a substrate (substrate 14) by light irradiation (L) and forms a pattern on the shot region in a state in which a mold (template 11) is in contact with the imprint material (P0047-0048, P0006, F1, and F5-1 to F5-6), the apparatus comprising:
a shutter mechanism including a shutter plate (shutter 20 having a plate-like shape) configured to control light irradiation to the imprint material on the shot region and an actuator (moving unit 21) configured to drive the shutter plate (P0049, P0051, F1, and F3), the shutter plate including a first passing portion configured to irradiate a part out of a whole of the imprint material on the shot region with light (20 is capable of including/defining a first passing portion/opening equivalent in dimensions to Spa and 
a driving mechanism configured to change relative positions of the substrate and the mold (moving unit(s) 13 and/or 16 capable of changing relative positions of 14 and/or 11: P0048 and F1),
wherein the actuator (21) is capable of driving the shutter plate (20) such that a part out of the whole of the imprint material on the shot region is irradiated with light that has passed through the first passing portion (P0049, P0052, F5-4, and arrow in F5-6 signaling movement of 20 to define the first passing portion), … the driving mechanism capable of performing alignment between the shot region and the mold (moving unit(s) 13 and/or 16 capable of moving 14 and/or 11 such that the mold and the shot region are “parallel”, i.e. aligned, to each other: P0048-P0050), and then the actuator is capable of driving the shutter plate such that the whole of the imprint material is irradiated with light that has passed through the second passing portion (P0049, P0052, P0065, and arrow Y30A in F5-5 signaling movement of 20).
Thus, Mikami teaches/suggests all the limitations except for the driving mechanism performing alignment between the shot region and the mold after the partial irradiation/curing and before the complete irradiation/curing. However, since i) the missing recitation sets forth the intended manner of using the apparatus without adding patentable weight to the structural limitations of the apparatus, ii) Mikami teaches all the claimed structural limitations, and iii) Mikami teaches to operate/control the actuator that drives the shutter plate to provide the desired/taught irradiating/curing operations/functions and the driving mechanism that moves the substrate and/or the mold so that the shot region and the mold are parallel to each other (i.e. aligned) independently from each other via a controller, the apparatus of Mikami is expected to be capable of performing the missing recitations/functions (see MPEP 2112.01 I, MPEP 2114 I-II,  and MPEP 2115).
 However, if applicant disagrees with examiner’s interpretation of Mikami’s passing portions because the passing portions are disclosed as being two different openings whereas Mikami only teaches an adjustable opening, then, in the same field of endeavor, imprinting apparatuses, Aoya teaches that linearly movable plate-like shutters and rotating disc shutters having a plurality of openings (i.e. passing portions) are exchangeable shutters and suitable for controlling light irradiation (P0283, P0285, and F16-17). 
In an analogous art, apparatuses/shutters for irradiating/exposing material, George teaches a rotatable shutter plate (7) including a first passing portion (aperture 21) configured to irradiate a part out of a whole of a material in an area (partial exposure) and a second passing portion (aperture 20) configured to irradiate the whole of the material in the area (full exposure) for the benefit(s) of enabling partial exposure and full exposure via the shutter plate (pg. 1, left column, L48-51; pg. 1, right column, L50-52; pg. 2, left column, L58-61; and F1-4).  
Since Mikami teaches/envisions that his shutter mechanism is modifiable (P0075-0076 and P0098), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Mikami in view of Aoya and George by using a rotary shutter plate comprising a first passing portion/opening configured to allow the partial exposure/irradiation and a second first passing portion/opening configured to allow full exposure/irradiation instead of the slideable shutter plate comprising an adjustable opening required to be adjusted to the define the first passing portion/opening and the second passing portion/opening for the benefit(s) of enhancing/expediting selection of the passing portions and/or expediting/simplifying driving of the shutter plate. Additionally, since the proposed substitution of shutters yields the predictable result(s) of equivalent/faster selection of passing portions and/or irradiation control, the proposed modification is deemed obvious and within one of ordinary skill in the art (See MPEP 2143 I B).
If applicant disagrees with examiner’s interpretation that the recitations setting forth the intended use/order of operation of the apparatus do not add structure to the claimed apparatus, then, in the same 
Since Mikami teaches/suggests the desire to obtain high imprinting accuracy (P0007), to operate/control the driving mechanism and the actuator independently from each other via a controller (P0047 and figures), and to perform alignment between the mold and the substrate during imprinting (P0048-0050), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the imprint apparatus of the combination in view of Tamura by configuring/operating the driving mechanism to perform alignment between the shot region and the mold after the actuator drives the shutter plate such that the part out of the whole of the imprint material is irradiated with light (i.e. partial irradiation) that has passed through the first passing portion and before the whole of the imprint material is irradiated with light that has passed through the second passing portion (i.e. complete irradiation) to arrive at the claimed invention for the benefit(s) of ensuring/enhancing alignment/imprinting accuracy. 
Regarding claim 4, Mikami further teaches/suggests wherein the actuator drives the shutter plate such that the part is irradiated with light that has passed through the first passing portion after the imprint material and the mold contact each other in a whole area of the shot region (21 is capable of driving the shutter plate 20 such that the part Spa is irradiated with light that has passed through the first passing portion after the imprint material C and the mold 11 contact each other in a whole area of the shot region SA: P0049, P0052, F5-3, and F5-4; additionally, this merely recites the manner of using the apparatus: See MPEP 2114 II, MPEP 2115, and MPEP 2112.01 I).
Regarding claim 9, Mikami further teaches/suggests wherein the shutter plate is arranged on a surface conjugate to a surface where the substrate is arranged (20 is arranged on a surface conjugate to a surface where 14 is arranged: P0049, P0075-0076, and F1; based on the disclosed conjugate arrangement of the shutter plate and substrate at [0040] and F3A of instant publication, the taught arrangement reads on the claimed arrangement).  
Regarding claim 18, applicant is setting forth the intended use of the claimed apparatus, which does not add patentable weight to the structural limitations of the apparatus (See MPEP 2114 I-II and MPEP 2115). Furthermore, since the modified apparatus of Mikami set forth in claim 1 discloses all the claimed structural limitations and Mikami teaches to operate/control the actuator that drives the shutter plate to provide the desired/taught curing operations/functions and the driving mechanism that moves the substrate and/or the mold so that the shot region and the mold are parallel to each other (i.e. aligned) independently from each other via a controller (as applied above), the modified apparatus of Mikami is expected to be capable of performing the recitations/functions/operations of claim 18 (see MPEP 2112.01 I, MPEP 2114 I-II,  and MPEP 2115).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikami (US 2009/0224436) in view of Aoya (US 2014/0117587), George (US 2073798) and Tamura (JP 2016058735A – of record with English machine translation) as applied to claim 1 above, and further in view of Takahashi (US 2019/0202091), Sakato (US 4712910), and/or Murakami (JP 2015149450 with English machine translation). All of record.
Regarding claim 3, the combination fails to explicitly teach that the actuator pivots the shutter plate. 
In an analogous art, apparatuses/shutters for irradiating/curing photosensitive material, Takahashi teaches an actuator (19c) for pivoting a shutter plate (19a) to select a passing portion out of multiple passing portions in order to control light irradiation to the photosensitive material (P0055, P0060, F2, and F4).

In an analogous art, apparatuses/shutters for irradiating/exposing photosensitive material, Murakami teaches an actuator (31) capable of pivoting/rotating a shutter plate (33) to select a passing portions out of multiple passing portions for the benefit(s) of increasing productivity and/or shortening the switching time between the passing and blocking portions (pg. 2 and F1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the apparatus of the combination in view of Takahashi, Sakato and/or Murakami by configuring the actuator to pivot the shutter plate for benefit(s) of facilitating selection of the passing portions, shortening the switching time between the passing/blocking portions, and/or increasing productivity. Additionally, since the proposed substitution of shutter actuators/actuation yields the predictable result of equivalent/faster selection of passing portions and/or shutter control, the proposed modification is deemed obvious and within one of ordinary skill in the art (See MPEP 2143 I B).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikami (US 2009/0224436) in view of Aoya (US 2014/0117587), George (US 2073798) and Tamura (JP 2016058735A – of record with English machine translation) as applied to claim 1 above, and further in view of Tokita (US 2005/0212156) and/or Mori (US 2011/0267595). All of record.
Regarding claim 10, the combination fails to teach a fly-eye lens. 
In the same field of endeavor, imprint apparatuses, Tokita teaches to include an optical shutter (132/136) and a fly-eye lens (122) in an optically conjugate positional relationship in a path of light irradiating imprint material for the benefit(s) of improving shaping/uniformness of the light irradiating imprint material (P0027-0028, claim 8, and F3).    

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the imprint apparatus of the combination in view of Tokita and/or Mori by incorporating a fly-eye lens having an incident surface, by arranging the fly-eye lens on a surface conjugate to a surface where the shutter plate is arranged, and by irradiating the imprint material with light that has passed through the fly-eye lens for the benefit(s) of improving shaping/uniformness of the light irradiating the imprint material. Additionally, since it has been held that the combining of prior art elements (i.e. a shutter and a fly-eye lens) according to known methods to yield predictable results (i.e. improving shaping/uniformness of irradiation) is obvious (See MPEP 2143 I A), the proposed modification is deemed obvious and within one of ordinary skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Additional prior art of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure see Notice of References Cited PTOL 892.
Tsuji (US 2015/0221501 – of record: P0025 and F1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625.  The examiner can normally be reached on 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743